
	

113 HR 5156 IH: Wildlife Disease Emergency Act of 2014
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5156
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Ms. Shea-Porter (for herself and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of the Interior to identify and declare wildlife disease emergencies and
			 to coordinate rapid response to these emergencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Wildlife Disease Emergency Act of 2014.
		2.PurposesThe purposes of this Act are to—
			(1)authorize the Secretary of the Interior to identify and declare wildlife disease emergencies;
			(2)establish a fund through which the Secretary may coordinate rapid response to these emergencies;
			 and
			(3)prepare for, identify, and address wildlife diseases adversely affecting wildlife populations and
			 biodiversity through strategic and coordinated actions between the Federal
			 agencies and State and local agencies, Indian tribes, and nongovernmental
			 organizations.
			3.DefinitionsIn this Act:
			(1)CommitteeThe term Committee means the Wildlife Disease Committee established under section 6.
			(2)FundThe term Fund means the Wildlife Disease Emergency Fund established by section 5.
			(3)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(4)SecretaryThe term Secretary means the Secretary of the Interior.
			(5)StateThe term State means any State, the District of Columbia, and any other possession of the United States.
			(6)WildlifeThe term wildlife means any species native to the United States including nondomesticated mammals, fish, birds,
			 amphibians, reptiles, mollusks, and arthropods.
			(7)Wildlife diseaseThe term wildlife disease means an infectious or noninfectious, pathological condition occurring in a susceptible population
			 of wildlife, that is not zoonotic.
			(8)Wildlife disease emergencyThe term wildlife disease emergency means the occurrence of a wildlife disease that—
				(A)is infectious and caused by a newly discovered pathogen or a known infectious wildlife disease that
			 is expanding its geographic range, the species impacted by the disease, or
			 other recognized impacts of the disease;
				(B)poses significant threats to the sustainability of wildlife; or
				(C)poses a significant threat to the overall health of a functioning ecosystem.
				4.Declaration of wildlife disease emergency
			(a)In generalThe Secretary of the Interior, in consultation with the Governor of a potentially affected State or
			 States, may declare within such State or States a wildlife disease
			 emergency for any wildlife disease that is—
				(1)occurring in the United States; or
				(2)occurring outside the United States with the potential to enter the United States.
				(b)ConsiderationsIn making a declaration under subsection (a), the Secretary shall consider—
				(1)the level of threat the wildlife disease poses to affected wildlife populations, based on the—
					(A)relative threat to population levels;
					(B)relative strength of the contagion and spread of the disease;
					(C)observed rate of morbidity or mortality of the disease; and
					(D)importance of affected species or ecosystems, including—
						(i)species and habitats identified as priorities by the Federal Government, a State, or local
			 government, or a Federal, State, or local conservation plan; and
						(ii)wildlife located on Federal lands;
						(2)the sufficiency of resources available in the Fund;
				(3)the ability of the Department of the Interior and other Federal, State, and local agencies, tribal
			 governments, and other stakeholders to address and coordinate response to
			 the disease through other authorities;
				(4)the request of any State Governor to make such a declaration; and
				(5)the economic consequences of a significant population decline in the impacted species due to the
			 disease.
				(c)Response coordinationUpon a declaration of a wildlife disease emergency by the Secretary, the Secretary shall lead a
			 coordinated response to the emergency that shall include appropriate
			 Federal agencies, State and local governments, Indian tribes,
			 nongovernmental organizations, or other stakeholders.
			(d)Grant programThe Secretary shall develop and implement a grant program to provide funding to State wildlife
			 agencies and Indian tribes to address wildlife disease emergencies.
			5.Wildlife disease emergency fund
			(a)EstablishmentThere is established in the Treasury of the United States a separate account, which shall be known
			 as the Wildlife Disease Emergency Fund and shall consist of—
				(1)such funds as are appropriated to the Secretary for activities authorized by this Act to address a
			 wildlife disease emergency; and
				(2)any funds received by the Secretary as a donation, gift, or contribution identified by the person
			 providing the funds for use to address wildlife disease emergencies.
				(b)ProhibitionAmounts in the Fund may not be made available for any purpose other than to respond to a wildlife
			 disease emergency declared under section 4.
			(c)Annual reports
				(1)In generalNot later than 60 days after the end of each fiscal year beginning with fiscal year 2013, the
			 Secretary shall submit to the Committee on Appropriations of the House of
			 Representatives, the Committee on Appropriations of the Senate, the
			 Committee on Environment and Public Works of the Senate, and the Committee
			 on Natural Resources of the House of Representatives a report on the
			 operation of the Fund during the fiscal year.
				(2)ContentsEach report shall include, for the fiscal year covered by the report, the following:
					(A)A statement of the amounts deposited into the Fund.
					(B)A description of the expenditures made from the Fund, including the purpose of the expenditures.
					(C)Recommendations of additional authorities to fulfill the purpose of the Fund.
					(D)A statement of the balance remaining in the Fund at the end of the fiscal year.
					(d)Separate Appropriations accountSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:
				
					(39)a separate appropriations account for the Wildlife Disease Emergency Fund established under section
			 5 of the Wildlife Disease Emergency Act of 2013, which shall include the
			 estimated amount of deposits into the Fund, and obligations and outlays
			 from the Fund.. 
			6.Wildlife disease committee
			(a)EstablishmentThe Secretary may establish a Wildlife Disease Committee. The purpose of the Committee shall be to
			 assist the Secretary in increasing the level of preparedness of the United
			 States to address emerging wildlife diseases.
			(b)DutiesThe Committee shall—
				(1)advise the Secretary on risk assessment, preparation, monitoring, research, and response to
			 wildlife diseases that may significantly impact the health and
			 sustainability of wildlife populations; and
				(2)draft reports, recommendations, plans, or other documents to assist the Secretary in carrying out
			 this Act.
				(c)Membership
				(1)In generalSubject to paragraph (2), members of the Committee shall be appointed by the Secretary from among
			 individuals who are qualified by education, training, or experience in
			 topics such as wildlife health, biology, ecology, wildlife conservation,
			 and natural resource management.
				(2)InclusionsThe Committee shall include—
					(A)qualified individuals who are employed by Federal agencies;
					(B)at least 8 qualified individuals who are employed by a State fish and wildlife agency, each of whom
			 shall be employed in a different region of the 8 regions of the United
			 States Fish and Wildlife Service;
					(C)qualified individuals employed by other State agencies and tribal entities; and
					(D)qualified individuals who represent public and private organizations.
					(d)Committee chairThe Committee shall be chaired by the Secretary or a designee of the Secretary.
			(e)Staffing and assistanceThe Secretary shall make available to the Committee any staff, information, administrative
			 services, or assistance the Secretary determines is reasonably required to
			 enable the Committee to carry out its functions.
			(f)RenewalNotwithstanding the Federal Advisory Committee Act (5 U.S.C. App.), the Secretary may renew the
			 Committee beyond the date it would otherwise terminate under that Act.
			7.Rapid response teamsThe Secretary, in consultation with the Committee as appropriate, may convene rapid response teams
			 to address any particular wildlife disease emergency.
		8.AdministrationNothing in this Act shall be construed to—
			(1)limit the Secretary’s authority to respond to wildlife disease events that are not declared
			 wildlife disease emergencies under this Act;
			(2)affect the authority, jurisdiction, or responsibility of the States to manage, control, or regulate
			 fish and resident wildlife under any State laws and regulations;
			(3)grant authority to any public agency to acquire private property or conservation easements or
			 otherwise infringe any use of private property; or
			(4)limit, repeal, supersede, or modify any provision of Federal, State, local, or tribal laws and
			 regulations.
			
